                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



Alfred Miller,                                          Case No. 3:18-cv-2903

                 Plaintiff

        v.
                                                        MEMORANDUM OF OPINION
                                                        AND ORDER

Toledo Police,

                 Defendant


                                             INTRODUCTION


        Pro se Plaintiff Alfred Miller has filed this civil action against the Toledo Police Department.

In the Complaint, Plaintiff alleges that the police raided his home with an invalid search warrant and

caused severe damages to his residence and the death of two pets. (Doc. 1.) Plaintiff also has

moved to proceed in forma pauperis (Doc. 2); that motion is granted. For the following reasons,

Plaintiff’s complaint is dismissed.


                                              BACKGROUND


        Plaintiff’s complaint states in its entirety:


        In 2016 the end of October my home was raided by the Toledo Police – Swat. My
        home was damaged severely. Two pets were killed. The police handed me the search
        warrant with a name I do not recognize. The police made a mistake which does not
        cover immunity. Good faith does not apply here. The police are responsible for their
        mistake, not me. They were looking for gang members and guns, drugs and dogs. No
        one was arrested from my home. The police tapped each other on the back and said
        good job. Kids were at home. They said this is for all the shit I got away with. Its
        unfair and I want justice.
(Doc. 1 at 1-2.)
                                          DISCUSSION


        Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam).

Nevertheless, district courts are required to screen all in forma pauperis actions and dismiss before

service any action the court determines is frivolous or malicious, fails to state a claim on which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).


        To state a claim, a complaint must set forth “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Hill, 630 F.3d at 471 (applying the dismissal

standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007), to dismissals for failure to state a claim under § 1915(e)(2)(B)). The “allegations must be

enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555. And they

must be sufficient to give defendants “fair notice of what [the plaintiff’s] claims are and the grounds

upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).


        Plaintiff does not specify the legal ground for his complaint. Nevertheless, I will assume that

Plaintiff asserts a civil rights claim under 42 U.S.C. § 1983 for the violation of his Fourth

Amendment right against an illegal search or seizure. See, e.g., Lomaz v. Hennosy, 151 F.3d 493, 500

(6th Cir. 1998) (“Section 1983 is the vehicle available to redress injury suffered by individuals whose

constitutional or legal rights have been violated by officials acting under color of law.”).




                                                     2
        Plaintiff’s complaint, however, must be dismissed. First, it is clear on the face of the

complaint that the statute of limitations on Plaintiff’s claim expired before he filed this action.

There is a two-year statute of limitations on claims raised under § 1983. See Wilson v. Garcia, 471 U.S.

261, 275–276 (1985) (holding that federal courts must apply the state statute of limitations for

personal injury actions to § 1983 claims); Browning v. Pendleton, 869 F.2d 989, 991 (6th Cir. 1989)

(Ohio’s two-year statute of limitations for personal injury claims applies to § 1983 actions). Plaintiff

states that the police raid occurred at the end of October 2016. Yet Plaintiff did not file his

complaint until December 18, 2018, more than one month after the statute of limitations on his

claim had expired. Plaintiff’s claim, therefore, is time-barred, and the complaint must be dismissed

for that reason. See Fraley v. Ohio Gallia Cnty., No. 97-3564, 1998 WL 789385, at *1 (6th Cir. Oct. 30,

1998) (affirming sua sponte dismissal of pro se §1983 action filed after two-year statute of limitations

for bringing such an action had expired).


        Second, the complaint also must be dismissed because it fails to allege any plausible

constitutional claim upon which Plaintiff may be granted relief under § 1983. To establish a

violation under § 1983, a plaintiff must show that a person acting under color of state law deprived

him or her of rights, privileges, or immunities secured by the Constitution or laws of the United

States. E.g., Parratt v. Taylor, 451 U.S. 527, 535 (1981). Plaintiff names only the Toledo Police

Department as a defendant. Municipalities, and the various departments or agencies under them,

are “persons” subject to suit under § 1983. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 700-01 (1978).

But they are not “liable for every misdeed of their employees and agents.” Garner v. Memphis Police

Dep't, 8 F.3d 358, 363–64 (6th Cir. 1993).


        A local government body cannot be held responsible for a constitutional deprivation unless

there is a direct causal link between a municipal policy or custom and the alleged constitutional


                                                     3
deprivation. Deaton v. Montgomery County, Ohio, 989 F.2d 885, 889 (6th Cir. 1993). Here, Plaintiff has

not identified any policy, connected a policy to a governmental entity, or shown that the injury of

which he complains was incurred because of the execution of that policy. See Garner v. Memphis Police

Dep't, 8 F.3d 358, 363–64 (6th Cir. 1993). He has not stated a plausible claim under § 1983,

therefore, and the complaint must be dismissed on that ground as well.


                                            CONCLUSION


         Accordingly, Plaintiff’s complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B) as time-

barred and for failure to state a claim upon which relief may be granted. This Court further certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.


         So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   4
